 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     HEALTH INTEGRATED, INC., and
 9   EXLSERVICE TECHNOLOGY                            Case No. C18-1522 RSM
     SOLUTIONS, LLC,
10                                                    JOINT STIPULATION AND ORDER FOR
                            Plaintiffs,               DISMISSAL WITH PREJUDICE
11
                v.
12
     COMMUNITY HEALTH PLAN OF
13   WASHINGTON,

14                          Defendant.

15
            On January 31, 2019, the Court granted Defendant Community Heath Plan of Washington’s
16
     (CHPW) motion to dismiss and compel arbitration, dismissing this matter without prejudice (Dkt.
17
     19). Plaintiffs Health Integrated, Inc. (HI) and EXLService Technology Solutions, LLC (EXL)
18
     filed an appeal and agreed to mediation with CHPW while the appeal was pending. The parties
19
     successfully mediated their dispute and have entered into a negotiated settlement agreement
20
     resolving all claims. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby
21
     stipulate to the Dismissal with Prejudice of this action, with each party to bear its own attorney’s
22
     fees and costs.
23

24
            DATED this 15th day of October, 2019.
25


                                                                                         LAW OFFICES
     STIPULATED MOTION AND ORDER TO DISMISS ACTION WITH                  HARRIGAN LEYH FARMER & THOMSEN LLP
     PREJUDICE - 1                                                              999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     No.2:18-cv-01522                                                        TEL (206) 623-1700 FAX (206) 623-8717
 1   PERKINS COIE LLP                           HARRIGAN LEYH FARMER & THOMSEN LLP

 2   By: /s Matthew P. Gordon___________        By: /s Tyler L. Farmer________________
        Matthew P. Gordon, WSBA #41128             Tyler L. Farmer, WSBA #39912
 3      David B. Robbins, WSBA #13628              John C. Burzynski, WSBA #52605
        Heath L. Hyatt, WSBA #54141                Caitlin B. Pratt, WSBA #48422
 4
        1201 Third Avenue, Suite 4900              999 Third Avenue, Suite 4400
 5      Seattle, WA 98101                          Seattle, WA 98104
        Phone: (206) 359-8000                      Phone: (206) 623-1700
 6      Fax: (206) 359-9000                        Fax: (206) 623-8717
        Email: MGordon@perkinscoie.com             Email: tylerf@harriganleyh.com
 7      Email: DRobbins@perkinscoie.com            Email: johnb@harriganleyh.com
        Email: HHyatt@perkinscoie.com              Email: caitlinp@harriganleyh.com
 8
     Attorneys for Defendant Community Health Attorneys for Plaintiffs Health Integrated, Inc., and
 9   Plan of Washington                       ExlService Technology Solutions, LLC
10                                              BUSH ROSS, P.A.

11                                              By: /s J. Carter Andersen____________
                                                     J. Carter Andersen (Florida Bar No. 0143626)*
12                                                   Bryan D. Hull (Florida Bar No. 20969)*
                                                     1801 N. Highland Avenue
13                                                   Tampa, FL 33602
                                                     Phone: (813) 224-9255
14                                                   Fax: (813) 223-9620
                                                     Email: candersen@bushross.com
15                                                   Email: bhull@bushross.com

                                                Attorneys for Plaintiffs Health Integrated, Inc.
16

17

18

19

20

21

22

23

24

25


                                                                                    LAW OFFICES
     STIPULATED MOTION AND ORDER TO DISMISS ACTION WITH            HARRIGAN LEYH FARMER & THOMSEN LLP
     PREJUDICE - 2                                                         999 THIRD AVENUE, SUITE 4400
                                                                           SEATTLE, WASHINGTON 98104
     No.2:18-cv-01522                                                   TEL (206) 623-1700 FAX (206) 623-8717
 1
                                                 ORDER
 2
           The stipulation is approved. The entire action is dismissed with prejudice.
 3

 4
           DATED this 18th day of October 2019.
 5

 6

 7                                              A
                                                RICARDO S. MARTINEZ
 8                                              CHIEF UNITED STATES DISTRICT JUDGE

 9   Presented By:

10   PERKINS COIE LLP                            HARRIGAN LEYH FARMER & THOMSEN LLP

11   By: /s Matthew P. Gordon                    By: /s Tyler L. Farmer
        Matthew P. Gordon, WSBA #41128              Tyler L. Farmer, WSBA #39912
12      David B. Robbins, WSBA #13628               John C. Burzynski, WSBA #52605
        Heath L. Hyatt, WSBA #54141                 Caitlin B. Pratt, WSBA #48422
13      1201 Third Avenue, Suite 4900               999 Third Avenue, Suite 4400
        Seattle, WA 98101                           Seattle, WA 98104
14
        Phone: (206) 359-8000                       Phone: (206) 623-1700
15      Fax: (206) 359-9000                         Fax: (206) 623-8717
        Email: MGordon@perkinscoie.com              Email: tylerf@harriganleyh.com
16      Email: DRobbins@perkinscoie.com             Email: johnb@harriganleyh.com
        Email: HHyatt@perkinscoie.com               Email: caitlinp@harriganleyh.com
17
     Attorneys for Defendant Community Health Attorneys for Plaintiffs Health Integrated, Inc., and
18   Plan of Washington                       ExlService Technology Solutions, LLC

19                                               BUSH ROSS, P.A.

20                                               By: /s J. Carter Andersen____________
                                                      J. Carter Andersen (Florida Bar No. 0143626)*
21                                                    Bryan D. Hull (Florida Bar No. 20969)*
                                                      1801 N. Highland Avenue
22                                                    Tampa, FL 33602
                                                      Phone: (813) 224-9255
                                                      Fax: (813) 223-9620
23                                                    Email: candersen@bushross.com
                                                      Email: bhull@bushross.com
24
                                                 Attorneys for Plaintiffs Health Integrated, Inc.
25


                                                                                     LAW OFFICES
     STIPULATED MOTION AND ORDER TO DISMISS ACTION WITH              HARRIGAN LEYH FARMER & THOMSEN LLP
     PREJUDICE - 3                                                          999 THIRD AVENUE, SUITE 4400
                                                                            SEATTLE, WASHINGTON 98104
     No.2:18-cv-01522                                                    TEL (206) 623-1700 FAX (206) 623-8717
